In an action to enjoin defendants from using “Hershey’s” or “Hershey’s lee Cream” in the sale of ice cream or ice cream products in the State of New York, and for other relief, a counterclaim was interposed to enjoin plaintiff *891from using “Hershey” or “Hershey’s” in the sale of said products in the United States. Plaintiff appeals from so much of a judgment entered after trial as dismissed the complaint, and defendants appeal from so much of said judgment as dismissed their counterclaims. Judgment unanimously affirmed, without costs. No opinion.
[4 Misc 2d 812.]
Present—-Beldoek, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ.